Citation Nr: 1529000	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-35 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for a chronic intestinal disorder, claimed as irritable bowel syndrome (IBS), to include as secondary to service-connected gastroesophageal reflux disease (GERD) with Barrett's esophagus.  


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel










INTRODUCTION

The Veteran served on active duty in the United States Army from September 1977 to September 1981 and served a second period of active duty from June 1988 to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the St. Paul, Minnesota, Regional Office and Insurance Center (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for a chronic intestinal disorder, claimed as IBS, to include as secondary to service-connected GERD with Barrett's esophagus.

During the course of this appeal, the Veteran, who had been represented by the Oklahoma Department of Veterans Affairs, revoked his appointment of power of attorney to this veterans' service organization in written correspondence dated in October 2013.  The Veteran is now acting pro se in the present appeal.

For the reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  

REMAND

The Veteran claims entitlement to service connection for a chronic intestinal disorder, which he contends is etiologically related to his service-connected GERD with Barrett's esophagus.  

In September 2012, the Veteran was provided with a VA medical examination to address his claim.  The Board has reviewed the nexus opinion provided by the examining physician and finds that further discussion of the issue is required before the Board can deem this opinion to be adequate for VA adjudication purposes.  Specifically, although the examining physician stated that the Veteran did not meet the criteria for IBS, he diagnosed the Veteran's intestinal condition as being "functional bowel dysfunction" that, in his opinion, was less likely than not incurred in service or caused by the Veteran's in-service illness.  The language of the examiner's opinion, however, is essentially conclusory, and the opinion was not presented with a supportive clinical rationale.  Accordingly, the case should be remanded to the RO/AOJ for an addendum to the VA examiner's September 2012 opinion.  This addendum should provide a supportive clinical rationale, based on a detailed discussion of the pertinent facts and history of this case and the applicable medical science, regarding the examiner's opinion that the Veteran's diagnosis of functional bowel dysfunction was less likely than not incurred in service or caused or by his service-connected GERD with Barrett's esophagus.  

The requested addendum opinion should also address the question of whether it is as likely as not (i.e., 50 percent probability or greater) that the mild sigmoid colon diverticulosis noted on colonoscopy in 2010, but not appearing in any medical scans thereafter, was incurred in service or otherwise caused or aggravated (which is to say permanently worsened beyond its natural progression) by his service-connected GERD with Barrett's esophagus.  This opinion should also be supported by a clinical rationale, based on a detailed discussion of the pertinent facts and history of this case and the applicable medical science.  

Moreover, in correspondence dated in early June 2015 and sent to the Veteran's last known mailing address, the Board informed the appellant of its receipt of his claims file and notified him that he had 90 days from the date of the letter or until the Board issued a decision on his appeal (whichever came first) to request a change in representation or to submit additional argument or evidence directly to the Board, if he elected to do so.  This notice letter was returned as undeliverable to the Board in late June 2015, with a note from the United States Postal Service stating that it was unable to deliver or forward the Board's letter because the street named in the Veteran's last known mailing address did not exist.  As the Veteran, who is presently pro se, has the right to appellate due process, it would be inappropriate for the Board at this juncture to adjudicate his appeal on the merits before adequate measures are first undertaken by VA to determine his current mailing address and provide him with the above notice.  Accordingly, upon receipt of this remand, the RO/AOJ should undertake the appropriate measures to obtain the Veteran's current mailing address where all future correspondence should be directed.  All measures undertaken towards this end should be carefully documented by VA and made a part of the record in the Veteran's claims file.  If his current mailing address is unobtainable, VA should draft a memorandum noting this fact and associate it with the Veteran's claims file.

Accordingly, the case is REMANDED to the RO/AOJ for the following actions:

1.  The RO/AOJ should undertake the appropriate measures to obtain the Veteran's current mailing address.  All measures undertaken by VA should be carefully documented and made a part of the record in the Veteran's claims file.  If the Veteran's current mailing address is unobtainable, a memorandum noting this fact should be drafted and associated with the claims file.

2.  The Veteran's claims file should be reviewed by the VA clinician who examined him in September 2012 (if available) for an addendum opinion.  If the prior examiner is not available, the Veteran's claims file should be reviewed by an appropriate clinician, who should then present an addendum to the September 2012 nexus opinion.  The addendum must include the following:

[a.]  Please provide a supportive clinical rationale, based on a detailed discussion of the pertinent facts and history of this case and the applicable medical science, addressing the September 2012 VA examiner's opinion that the Veteran's diagnosis of functional bowel dysfunction was less likely than not incurred in service or was otherwise caused or aggravated (i.e., permanently worsened beyond its natural progression) by his service-connected GERD with Barrett's esophagus.

[b.]  Please provide a nexus opinion as to whether it is as likely as not (i.e., 50 percent probability or greater) that the mild sigmoid colon diverticulosis noted on colonoscopy of the Veteran in 2010, but not appearing in any medical scans thereafter, was incurred in service or otherwise caused or aggravated (i.e., permanently worsened beyond its natural progression) by his service-connected GERD with Barrett's esophagus.  This opinion must be supported by a clinical rationale, based on a detailed discussion of the pertinent facts and history of this case and the applicable medical science. 

As previously stated, the requested opinions must include a detailed supportive rationale and explanation.  If the opining clinician is unable to provide a requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the clinician arrived at this conclusion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, and after ensuring that the development undertaken is in substantial compliance with the instructions in this REMAND, the Veteran's claim for service connection for a chronic intestinal disorder, claimed as IBS, to include as secondary to service-connected GERD with Barrett's esophagus, should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  

If the maximum benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran.  After providing him with an adequate opportunity to respond, the case should be returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by VA.  However, he is respectfully advised of his obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  T38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

